                              UNITED STATES DISTRICT COURT
                                             for the
                                 Middle District of Pennsylvania

JESSICA SAUER,
          Plaintiff,

           v.                                              Civil Action No. 4:21-cv-00263-MWB

GEISINGER HEALTH, et al.,
          Defendants.

                          WAIVER OF THE SERVICE OF SUMMONS

To: Mary L. Russell

        I have received your request to waive service of a summons in this action along with a copy of
the complaint, two copies of this waiver form, and (if sent by mail) a prepaid means of returning one
signed copy of the form to you.

        I, or the entity I represent, agree to save the expense of serving a summons and complaint in this
case.

      I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit,
                                                                waive any objections to the absence of a
summons or of service.

          I also understand that I, or the entity I represent, must file and serve an answer or a motion
under Rule 12 within 60 days from 3/9/2021, the date when this request was sent (or 90 days if it was
sent outside the United States), or by such other date as you and I agree in writing or the court institutes
a different deadline, or, if this action is consolidated with Leib v. Geisinger Health and Evangelical
Community Hospital, No. 4:21-cv-00196-MWB, by the date ordered by the Court therein (Leib ECF
38). If I fail to do so, a default judgment will be entered against me or the entity I represent.

       .
      March 9, 2021
Date: _____________                                _______________________________________
                                                   Signature of the attorney or unrepresented party

Geisinger Health
_____________________________                      Chahira Solh
                                                   ________________________________________
Printed name of party waiving service of summons                 Printed name
                                                   CROWELL & MORING LLP
                                                   3 Park Plaza, 20th Floor
                                                   Irvine, CA 92614
                                                   ________________________________________________
                                                                 Address

                                                   CSolh@crowell.com
                                                   ________________________________________________
                                                                 E-mail address
                                                   949.263.8400
                                                   ________________________________________________
                                                               Telephone number


                 Duty to Avoid Unnecessary Expenses of Serving a Summons

        Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate
in saving unnecessary expenses of serving a summons and complaint. A defendant who is
located in the United States and who fails to return a signed waiver of service requested by a
plaintiff located in the United States will be required to pay the expenses of service, unless the
defendant shows good cause for the failure.
        .
                             not include a belief that the lawsuit is groundless, or that it has been
brought in an improper venue, or that the court has no jurisdiction over this matter or over the


        If the waiver is signed and returned, you can still make these and all other defenses and
objections, but you cannot object to the absence of a summons or of service.

        If you waive service, then you must, within the time specified on the waiver form, serve
an answer or a motion under Rule 12 on the plaintiff and file a copy with the court. By signing
and returning the waiver form, you are allowed more time to respond than if a summons had
been served.
